DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kieft et al. (10,560,502) [Kieft].
Regarding claims 1 and 11, Kieft discloses a method of processing information flow, comprising: 
receiving, from a first client computing device, a first data unit among a plurality of first data units comprised in a first information stream, wherein the first data unit comprises image data (live media stream) and meta-information (metadata); obtaining an image frame and a first timestamp corresponding to the image frame by decoding the first data unit (segmentation, col. 13 line 17-41); identifying a main area of the image frame; and generating mask frame data based at least in part on the identified main area of the image frame (col. 13 line 55 - col. 14 line 

Regarding claims 2 and 12, Kieft discloses the method and system of claims 1 and 11, further comprising: determining the timestamp offset of the mask frame data based on the first timestamp and the meta-information (col. 9 line 63 - col. 10 line 22, see also col. 14 line 55 - col. 15 line 16).

Regarding claims 3 and 13, Kieft discloses the method and system of claims 1 and 11, wherein the meta-information comprises a second timestamp, the second timestamp indicating a time of the image frame to be played on a second client computing device (time of user input, col. 9 line 63 - col. 10 line 22, see also col. 14 line 55 - col. 15 line 16).

Regarding claims 4 and 14, Kieft discloses the method and system of claims 1 and 11, further comprising: encoding the image frame and corresponding mask frame data to obtain second data information; and generating a second data unit by combining the second data information with the meta-information (transcoding, col. 13 lines 17-41).

Regarding claims 5 and 15, Kieft discloses the method and system of claims 4 and 15, further comprising: combining a plurality of second data units to generate a second information stream; and sending the second information stream to a second client computing device (col. 13 lines 42-54).



Regarding claims 7 and 17, Kieft discloses a method of synchronously displaying image frames, mask frames and comment information (captions, quests, social media posts, chats, and text messages are all exemplary options for providing as an overlay to an existing live broadcast, col. 9 line 63 - col. 10 line 22), comprising: 
receiving a second data unit in a second information stream and comment information, wherein the second information stream comprises a plurality of second data units, and the second data unit comprises meta-information and second data information (col. 9 lines 63-67);
obtaining an image frame and mask frame data corresponding to the image frame by decoding the second data information, wherein the mask frame data comprise a mask frame generated based on a main area of the image frame, and the mask frame data further comprise a timestamp offset indicative of a time difference between a timestamp of the mask frame and a playing timestamp of the image frame; and synchronously displaying the image frame, the corresponding mask frame, and the comment information based on the meta-information and the timestamp offset (col. 13 line 55 - col. 14 line 17).

Regarding claims 8 and 19, Kieft discloses the method and system of claims 7 and 17, wherein the meta-information comprises a timestamp, wherein the timestamp indicates a time of the image frame to be displayed on a client computing device (time of user input, col. 9 line 63 - col. 10 line 22, see also col. 14 line 55 - col. 15 line 16).

Regarding claims 9 and 19, Kieft discloses the method and system of claims 8 and 17, further comprising: displaying the comment information in areas other than an area where the mask frame is displayed (e.g. fourth window, col. 13 line 55 - col. 14 line 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kieft.
Regarding claims 10 and 20, Kieft discloses the method and system of claims 9 and 19, but fails to disclose wherein the mask frame is a transparent channel.
Examiner takes official notice that transmitting mask frames as a transparent channel was notoriously well known in the art at the time of effective filing, being a conventional means for delivering video overlay data to client devices.
It would have been obvious at the time of effective filing to include transmitting mask frames as a transparent channel, being one of a finite number of possible solutions to the problem of delivering video overlay content with a predictable result (see Kieft col. 12 lines 13-47, wherein any number of internet pathways may be utilized to retrieve overlay content).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421